In an action to recover no-fault medical payments under certain insurance contracts, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Franco, J.), dated March 5, 2003, which denied their motion for leave to reargue that branch of their prior motion which was for summary judgment on the first cause of action to recover no-fault benefits for the treatment of Adrienne Corn, which was denied by prior order of the same court dated December 10, 2002.
Ordered that the appeal is dismissed, with costs.
We reject the appellant’s contention that the instant appeal was taken from an order denying a motion for leave to renew. The order appealed from decided a motion which the appellant itself denominated as one for leave to reargue that branch of its prior motion which was for summary judgment on the first cause of action. Further, the thrust of the appellant’s motion was that the Supreme Court purportedly overlooked controlling law in making its prior order. In addition, the appellant neither submitted new facts not offered on the prior motion, nor demonstrated a change in the law, that would change the prior determination (see CPLR 2221 [e] [2]). Accordingly, the motion was one for leave to reargue, the denial of which is not appeal-able (see Gutierrez v Rockefeller Group, 307 AD2d 335 [2003]; Lapadula v Sang Shing Kwok, 304 AD2d 798 [2003]; Kisswani v Manikis, 303 AD2d 643, 644 [2003]; Misirlakis v East Coast Entertainment Props., 303 AD2d 389 [2003]). Ritter, J.P., H. Miller, Crane and Cozier, JJ., concur.